Citation Nr: 1535430	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-41 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 20, 2009 for the assignment of a 40 percent evaluation for residuals of lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty form January 1973 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted an increased 40 percent disability rating for lumbosacral strain from October 20, 2009 (date of VA examination), previously rated as 10 percent disabling from November 30, 1976.  It is noted that jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

The issues of entitlement to an increased rating for hearing loss disability, service connection for gastroesophageal reflus disease (esophageal ulcer), and service connection for coronary artery disease to include hypertension have been raised by the record in a June 17, 2015 "Written Brief Presentation" from the Veteran's representative.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  During a pending appeal from a December 2004 adverse determination for an increased rating, the RO granted a 40 percent rating for lumbosacral strain, effective October 20, 2009.

2.  A July 2011 Board decision denied a rating in excess of 40 percent prior to October 20, 2009; VA notified the Veteran of this decision and no appeal was filed.

3.  In January 2010, the Veteran submitted a freestanding claim for an effective date earlier than October 20, 2009 for the assignment of a 40 percent rating for lumbosacral strain.


CONCLUSION OF LAW

The Veteran's appeal for an effective date earlier than October 20, 2009 for the award of a 40 percent rating for lumbosacral strain is a freestanding claim not justiciable by law.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on the United States Court of Appeals for Veterans Claims' (Court) interpretation of the law and regulations pertaining to claims for VA benefits.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  See 38 U.S.C.A. § 5103A; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  See also VAOPGCPREC 2-2004 (interpreting that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).


Dismissal of Early Effective Claim

The Veteran seeks an earlier effective date for the 40 percent disability evaluation assigned from October 20, 2009, for lumbosacral strain.

Historically, in an April 1977 rating decision, the RO granted service connection for residuals of lumbosacral strain and assigned a 10 percent disability rating from November 30, 1976.  In January 1990, the Board denied an appeal seeking an evaluation in excess of 10 percent for lumbosacral strain.  No appeal was filed and that decision became final.  In December 2004, the RO denied a claim for an evaluation in excess of 10 percent for lumbosacral strain, and the Veteran filed a notice of disagreement with that decision in January 2005.  In September 2005, the RO issued a Statement of the Case (SOC) on the issue of entitlement to an increased evaluation for lumbosacral strain, rated 10 percent disabling, and the Veteran filed a timely substantive appeal with that decision in September 2005 requesting a hearing on appeal.  The Veteran's representative submitted a statement in support of the claim in July 2006.  In September 2006, the RO certified the claim for increase to the Board.  See VA Form 8 (September 11, 2006).  The Veteran testified before a Board Veterans Law Judge in March 2009 on issues certified to the Board that included the claim for increase for lumbosacral strain, rated as 10 percent disabling.  See Hearing Transcript (March 12, 2009).  In May 2009, the Board remanded the claim for increase for additional development to include a VA examination of the spine.  In June 2009, VA issued to the Veteran a VCAA letter on his pending claims before the Board, to include the claim for increase for lumbosacral strain.  On October 20, 2009, the Veteran presented for a VA spine examination; the report of examination is associated with the claims file.  Thereafter, in a December 2009 rating decision, the RO granted an increased rating for residuals of lumbosacral strain, assigning a 40 percent evaluation effective from October 20, 2009, and issued to the Veteran a Supplemental SSOC dated in December 2009.

VA received in January 2010 a notice of disagreement with the "Effective date of October 20, 2009, which was assigned for the increase to 40% for my service-connected Low Back Strain."  See VA Form 21-4138 (January 2010).  In August 2010, the RO issued an SOC to the Veteran on the issue of entitlement to an earlier effect date for the increased evaluation for residuals of lumbosacral strain, prior to October 20, 2009.  In October 2010, VA received from the Veteran his substantive appeal of the issue of entitlement to an evaluation in excess of 40 percent for residuals of lumbosacral strain prior to October 20, 2009-he argued that the rating should date to 2004, the date he initiated the current claim for increase and requested a Board hearing on appeal.  See VA Form 9 (September 24, 2010).  In October 2010, the Veteran's representative submitted a statement in support of the claim.

Thereafter, in July 2011, the Board denied the issue of entitlement to an increased disability rating for lumbosacral strain, evaluated as 40 percent disabling effective October 20, 2009.  The Board considered VA and private medical evidence on the severity of the Veteran's service-connected low back dating to 2004.  The Board specifically considered entitlement to an increased rating for the periods from October 20, 2009, and prior to that date.  See Board Decision at 10-12.  The Board stated as follows:

Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  As noted in the Introduction above, the Veteran's most recent claim for an increased disability rating was filed in August 2004.  In this case, therefore, the relevant time period is from August 2003 to the present.

Id.

In August 2011, in correspondence issued to the AOJ, the Veteran responded to the Board's July 2011 remand in regard to other matters on appeal and requested that the Board not render a final decision on those matters.  In December 2012, the Board remanded again those remaining claims on appeal that had been previously remanded in the July 2011 decision and, in March 2013, the RO issued a Supplemental SOC on those claims.

In August 2013, the RO certified the issue of entitlement to an earlier effective date for an increased evaluation for lumbosacral strain prior to October 2009.  See VA Form 8 (undated; VBMS date receipt August 1, 2013).  In September 2013, the Veteran's representative issued an Informal Hearing Presentation on the claim for an earlier effective date.

In October 2013, the Board dismissed the claim for entitlement to a rating in excess of 10 percent for residuals of a lumbar strain prior to October 20, 2009, on the basis that this claim had been previously adjudicated by the Board in July 2011 and had become final.  It was noted that there was a temporary file indicating that the Veteran submitted a notice of disagreement to the RO's December 2009 decision, asserting entitlement to a 40 percent rating for the back strain from December 2004 and that the RO, "apparently unaware that this issue was already on appeal, issued a statement of the case in August 2010."  The Board further noted that "The Veteran submitted a VA Form 9 in response to the statement of the case in September 2010, and this issue was certified to the Board in August 2013."  The Board explained that "Since the issue of entitlement to an increased rating for his service connected back disability was already in appellate status, the notice of disagreement submitted by the Veteran in December 2009 was not necessary.  Moreover, despite the procedural steps that were taken since that time the Board's July 2011 adjudication addressed the entire period on appeal and represents the final disposition of this claim."  The Board concluded that "despite the fact that this issue was certified to the Board in August 2013, it is no longer on appeal, and must be dismissed."  Board Decision at 16.

Analysis

The issue of entitlement to an effective date earlier than October 20 2009 for lumbosacral strain is dismissed.

The Board observes that the Veteran's claim for an earlier effective arises from his appeal for an increased rating for lumbosacral strain and is part-and-parcel of the adjudication of the claim for increase by the Board in July 2011.  The July 2011 Board decision included consideration of entitlement to an evaluation in excess of 40 percent prior to October 20, 2009 and takes into account effective date matters.  The July 2011 Board decision is final as no appeal to the Court of Appeals for Veterans Claims (Court) was filed.  Likewise, the record does not reflect that the Veteran filed an appeal of the October 2013 Board decision dismissing the claim for a rating in excess of 10 percent prior to October 20, 2009.  Accordingly, these prior Board decisions are final.  

An effective date based on an earlier claim that became final and binding requires a collaterally attack on the prior decision with a showing of clear and unmistakably error (CUE) in the prior decision.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  To establish a valid CUE issue, a claimant must show that there was an error in the prior adjudication of the claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A claimant must assert more than mere disagreement with how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Here, why the Veteran's representative has vaguely asserted "CUE in place ever since the August 23, 2004 claim," he has not specifically identified what decision contains the alleged CUE.  The Veteran has not yet made a specific petition of CUE and there is no basis for a free-standing earlier effective date claim from matters addressed in a prior, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

If the Veteran wishes to allege CUE in any rating decision, he should file a claim for CUE in that decision with the RO.  Should he wish to allege CUE in any prior decision of the Board, he should file a motion for revision of the prior decision with the Board as explained in the attachment to this decision.  

In such circumstances, the appeal should be dismissed as the Board does not have jurisdiction to revisit the matter on appeal as it has been addressed by the Board on two previous occasions.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006). 


ORDER

The appeal of the denial of an effective date earlier than October 20 2009 for the grant of a 40 percent rating for lumbosacral strain is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


